     Case 2:20-cr-00154-JFW Document 21-1 Filed 04/24/20 Page 1 of 3 Page ID #:83



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 5   Public Corruption and Civil Rights Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2091
          Facsimile: (213) 894-2927
 8        Email:     mack.jenkins@usdoj.gov
                     veronica.dragalin@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 20-154-JFW

14             Plaintiff,                     [PROPOSED] ORDER CONTINUING TRIAL
                                              DATE AND FINDINGS REGARDING
15                   v.                       EXCLUDABLE TIME PERIODS PURSUANT
                                              TO SPEEDY TRIAL ACT
16   JUSTIN JANGWOO KIM,
                                              [PROPOSED] TRIAL DATE:
17             Defendant.                         Sep. 15, 2020 at 8:30 a.m.
                                              [PROPOSED] CHANGE OF PLEA DATE:
18                                                June 3, 2020 at 8:00 a.m.

19

20

21        The Court has read and considered the Stipulation Regarding
22   Request for (1) Continuance of Trial Date and (2) Findings of
23   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
24   parties contemporaneously herewith in this matter.          The Court hereby
25   finds that the Stipulation, which this Court incorporates by
26   reference into this Order, demonstrates facts that support a
27   continuance of the trial date in this matter, and provides good cause
28
     Case 2:20-cr-00154-JFW Document 21-1 Filed 04/24/20 Page 2 of 3 Page ID #:84



 1   for a finding of excludable time pursuant to the Speedy Trial Act, 18

 2   U.S.C. § 3161.

 3        The Court further finds that:        (i) the ends of justice served by

 4   the continuance outweigh the best interest of the public and

 5   defendant in a speedy trial; (ii) failure to grant the continuance

 6   would be likely to make a continuation of the proceeding impossible,

 7   or result in a miscarriage of justice; and (iii) failure to grant the

 8   continuance would unreasonably deny defendant continuity of counsel

 9   and would deny defense counsel the reasonable time necessary for

10   effective preparation, taking into account the exercise of due

11   diligence.

12        THEREFORE, FOR GOOD CAUSE SHOWN:

13        1.      The trial in this matter is continued from May 26, 2020 to

14   September 15, 2020 at 8:30 a.m.       The change of plea hearing is set

15   for June 3, 2020 at 8:00 a.m.

16        2.      The time period of May 26, 2020 to September 15, 2020

17   inclusive, is excluded in computing the time within which the trial

18   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

19   and (B)(iv).

20        3.      Defendant shall appear in Courtroom 7A of the Federal

21   Courthouse, 350 W. 1st Street, Los Angeles, California on the dates

22   and times ordered above.

23        4.      Nothing in this Order shall preclude a finding that other

24   provisions of the Speedy Trial Act dictate that additional time

25   periods are excluded from the period within which trial must

26   commence.    Moreover, the same provisions and/or other provisions of

27   the Speedy Trial Act may in the future authorize the exclusion of

28

                                           2
     Case 2:20-cr-00154-JFW Document 21-1 Filed 04/24/20 Page 3 of 3 Page ID #:85



 1   additional time periods from the period within which trial must

 2   commence.

 3        IT IS SO ORDERED.

 4

 5
      DATE                                     HONORABLE JOHN F. WALTER
 6                                             UNITED STATES DISTRICT JUDGE
 7

 8

 9   Presented by:
10
     VERONICA DRAGALIN
11   Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
